Citation Nr: 0940206	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-24 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected fungus of the feet and hands, currently 
evaluated 30 percent disabling.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, including 
claimed as secondary to a service-connected skin condition 
and/or due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The Veteran served on active duty from October 1966 until 
February 1970.  Service in Vietnam is indicated by the 
evidence of record.  

In an October 1977 rating decision, service connection for 
fungus of the feet and hands was granted; a 10 percent 
disability rating was assigned.  In a June 2001 rating 
decision, a 30 percent disability rating was assigned.  

In March 2003 the RO received the Veteran's claim of 
entitlement to an increased disability rating for his 
service-connected skin condition.  In June 2003, the RO 
received the Veteran's claims of entitlement to service 
connection for PTSD and for neuropathy of the extremities.  
The July 2004 rating decision denied the Veteran's claims of 
entitlement to an increased disability rating for his skin 
condition and service connection for neuropathy.  Service 
connection of PTSD was granted and a 30 percent disability 
rating was assigned.  The Veteran disagreed, and the appeal 
was perfected by the timely submission of the Veteran's 
substantive appeal in July 2005.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in October 2006. 
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In May 2007, the Board remanded the case for further 
development of the evidence.  A rating decision in July 2009 
increased the rating for PTSD to 50 percent.  
The Veteran has not expressed satisfaction with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  

In August 2009, the VA Appeals Management Center issued a 
supplemental statement of the case (SSOC).  The Veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.

Remanded issues

The issue of entitlement to an increased rating for the 
Veteran's service-connected fungus of the feet and hands and 
the issue of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, D.C.  The Veteran will be informed if further 
action on his part is required.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depression, anxiety, 
chronic sleep impairment, hypervigilance, irritability, 
outbursts of anger, impairment of memory and concentration, 
disturbances of mood and motivation, suicidal ideation, 
impaired impulse control, difficulty adapting to stressful 
circumstances, obsessional rituals, and inability to 
establish and maintain effective relationships.  

2.  There is no evidence of gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
neglect of personal appearance or hygiene, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives or his own name 
due to the service-connected PTSD.  

3.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 
percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

2.  Application of the extraschedular rating provisions is 
not warranted.  38 C.F.R. § 3.321(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 50 percent 
disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for increased ratings in a letter dated November 
21, 2006.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA was "requesting all records held by Federal agencies 
to include your service medical records or other military 
records, and medical records at VA hospitals.  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make "reasonable efforts to help you get 
private records or evidence necessary to support your 
claim," including "[r]elevant records not in the custody of 
a Federal department or agency, to include records from State 
or local governments, private medical care providers, current 
or former employers, and any other non-Federal governmental 
sources."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The Board notes that the November 2006 letter specifically 
requested of the Veteran: "If there is any information or 
evidence that you have not previously told us about or given 
to us, and that information or evidence concerns the level of 
your disability or when it began, please tell us or give us 
that evidence as soon as possible."  This informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  This complies 
with the 
"give us everything you've got" provision formerly 
contained in 38 C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. 
§ 3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the VCAA letter dated November 21, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  

With respect to effective date, the November 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  However, 
relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the present case.  
According to VA Office of General Counsel, because this 
matter concerns an appeal from an initial rating decision, 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The Board observes that although the Veteran was did not 
receive a specific Vazquez-Flores letter, he had actual 
knowledge of what was necessary to substantiate his claim.  
In deed, he has submitted specific argument and hearing 
testimony as to how his disability had increased in severity 
and the effect that increase had on his employment and daily 
life. Accordingly, the Board finds that the Veteran has 
received appropriate VCAA notice to include as contemplated 
by the Court in Vazquez-Flores.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

The Veteran did not receive complete VCAA notice until after 
initial adjudication of the claim by the RO.  However, any 
timing error concerning VCAA notice was cured with the 
readjudication of these claims in the August 2009 SSOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, VA has obtained the Veteran's service 
treatment records and VA outpatient medical records and has 
provided him with VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
mentioned above, he exercised the option of a personal 
hearing and was afforded one in October 2006 in conjunction 
with the present claim.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4 (2009).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2009).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work- like setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
(2009) [incorporating by reference the VA's adoption of the 
DSM-IV for rating purposes].  

Analysis

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The Board is initially presented with a record on appeal 
which indicates that in addition to the Veteran's service-
connected PTSD, the record also reflects diagnoses of alcohol 
abuse and dysthymic disorder.  The February 2009 VA examiner 
stated that the Veteran's dysthymic disorder was secondary to 
his service-connected PTSD.  The examiner also indicated that 
the Veteran used alcohol to help him cope with his PTSD 
symptoms, but not to the degree of intoxication.  The Board 
will, therefore, attribute all current psychiatric symptoms 
to the Veteran's service-connected PTSD.  

Schedular rating

The Veteran's service-connected PTSD is currently rated 50 
percent disabling.  The Board has reviewed the evidence in 
order to determine whether the criteria for a 70 percent 
disability rating or higher have been met or approximated.  

There is no evidence of gross impairment of thought processes 
and communication.  The February 2009 VA examiner noted that 
the Veteran's thought process was "racing," however, and 
his speech was slow, but coherent.  

There is also no evidence of persistent delusions or 
hallucinations or grossly inappropriate behavior.  The 
February 2009 VA examiner specifically noted that no 
delusions or hallucinations were present.  The examiner also 
indicated that there was no inappropriate behavior, but he 
stated that the Veteran was highly hypervigilant and had 
startle responses to loud noises.  

As for being in persistent danger of hurting himself or 
others, the Veteran denied any suicide attempts and there was 
no history of violence.  But the February 2009 VA examiner 
noted the Veteran's report that he had suicidal thoughts when 
his PTSD symptoms of anxiety and depression would increase or 
when the pain in his legs and feet would increase; he had no 
definite plan, however.  His impulse control was described as 
fair.  Nevertheless, the evidence does not show that the 
Veteran is in persistent danger of hurting himself or others.  

With regard to an intermittent inability to perform 
activities of daily living, including maintenance of minimal 
hygiene, the Board observes that the Veteran lives with his 
wife.  The February 2009 VA examiner reported that the 
Veteran reported slight problems with toileting, bathing, and 
dressing, although these appeared to be due primarily to his 
medical problems, rather than to his PTSD.  He generally 
isolated himself at home and had no close friends.  The 
Veteran denied going out to dinner or participating in any 
social activities, although he would go shopping with his 
wife at times when fewer people were around.  

The claims folder is negative for any evidence that the 
Veteran's hygiene has been neglected in any way.  
Specifically, the February 2009 VA examiner described the 
Veteran as "clean, neatly groomed" and "appropriately 
dressed," and noted that he was able to maintain minimum 
personal hygiene.  Thus, the evidence shows that an 
intermittent inability to perform activities of daily living, 
including maintenance of minimal hygiene has not been 
demonstrated.

Concerning disorientation to time or place, the Board notes 
that the February 2009 VA examination report described the 
Veteran as being oriented to time, place, and person.  The 
claims folder is negative for evidence that the Veteran has 
ever been disoriented to time, place, or person, except 
during occasional flashbacks.  

With regard to memory loss for the names of close relatives 
or the Veteran's own name, the Veteran's remote memory was 
noted to be normal in the February 2009 VA examination 
report, but the examiner described his recent and immediate 
memory as "moderately impaired".  Specifically, the 
examiner indicated that the Veteran had problems remembering 
to do things he had to do.  

In addition, the February 2009 VA examiner noted that the 
Veteran displayed some obsessive behavior, in that he would 
check doors and windows to ensure they are locked.  The 
examiner also indicated that his mood, concentration, and 
focus were negatively affected by daily racing thoughts of 
traumatic experiences in Vietnam, producing depression and 
anxiety.  He would also experience panic whenever he was in 
crowds, which he avoided.  

As noted above, the February 2009 VA examination report shows 
that the Veteran's impulse control is only fair, although 
there is no evidence of disorientation or neglect of personal 
appearance or hygiene.  The examiner noted that the Veteran's 
PTSD symptoms had severely affected his social and 
interpersonal relationships with his wife at times and 
particularly with his two children and his siblings.  

Although the Veteran has never been hospitalized for 
psychiatric treatment, VA clinic examiners from November 2005 
through September 2007 regularly assigned GAF scores of 38.  
The February 2009 VA examiner also assigned a GAF score 
of 38.  A score of 38 reflects some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The Board observes that a GAF score alone 
is not a basis for assigning a disability rating.   However, 
the Veteran's GAF score appears to be congruent with 
assignment of a 70 percent disability rating.  

In short, although the recorded clinical manifestations of 
the Veteran's service-connected PTSD do not indicate any 
impairment in reality testing or communication, the evidence 
does reflect major impairment in several areas, as discussed 
above.  While the evidence shows that the Veteran does not 
meet all of the criteria for a 70 percent rating, such is not 
required.  See 38 C.F.R. § 4.7.  Accordingly, the Board finds 
that a 70 percent rating is appropriately assigned for PTSD.

The Board has also considered the assignment of a 100 percent 
rating.  However, there is no evidence that total social and 
occupational impairment exists, and the Veteran himself does 
not appear to so contend.  He worked for the United States 
Postal Service for a number of years, he has never been 
hospitalized for PTSD, and he demonstrates none of the 
pathology required for a 100 percent rating 
[e.g., grossly inappropriate behavior; persistent danger of 
hurting self or others;; disorientation to time and place; 
memory loss for names of close relatives, own occupation or 
name].

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a 100 percent rating have been approximated, and 
the Veteran and his representative have pointed to no such 
pathology.  

After having carefully considered the matter, the Board 
believes that none of the criteria for a 100 percent rating 
has been met.    

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

A rating decision in July 2004 granted service connection for 
PTSD, effective from March 20, 2003.  The RO has in fact 
assigned staged ratings, evaluating the Veteran's PTSD as 30 
percent disabling from March 23, 2003, and 50 percent 
disabling from February 23, 2009.  

The record indicates that the February 2009 VA examination 
was the first time that the Veteran demonstrated PTSD 
symptomatology which met the criteria for an increased 
disability rating of 70 percent under Diagnostic Code 9411.  
The February 2009 VA examiner's assessment was that his PTSD 
symptoms had severely affected his social and interpersonal 
relationships with his wife at times and particularly with 
his two children and his siblings.  He also indicated that 
the Veteran had been experiencing increased depression, 
anxiety, nightmares, irritability, anger, hypervigilance, 
startle responses, and severe emotional numbing and 
detachment.  

Prior to the February 2009 VA compensation examination, the 
medical evidence indicates that the Veteran's PTSD symptoms 
were much less severe.  In VA clinic reports from October 
2005 through September 2007, the Veteran was regularly noted 
to be depressed, with moderate anxiety.  His affect was 
flattened, anxious, and angry, similar to his mood.  Few 
other relevant abnormal clinical manifestations were noted, 
except for combat related nightmares and anger.  

Because none of the VA examination or clinic records prior to 
the February 2009 VA compensation examination reflects 
symptoms or manifestations indicative of more than a 30 
percent rating, the Board finds that the initial 30 percent 
disability rating for PTSD was properly assigned.  
Specifically, although the Veteran was depressed and anxious 
during the period, with flattened affect, there was no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty 
understanding complex commands, memory impairment, impaired 
judgment or abstract thinking, disturbance in motivation, or 
difficulty in establishing effective work and social 
relationships.  The February 2009 VA compensation examination 
was the first time it was ascertainable that the Veteran 
demonstrated PTSD symptomatology which approximated the 
criteria for a 70 percent disability rating under Diagnostic 
Code 9411.  Specifically, there is evidence that the Veteran 
demonstrated suicidal ideation, obsessional rituals, near-
continuous depression, impaired impulse control, difficulty 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships beginning with 
that examination.

Accordingly, the Board finds that the initial 30 percent 
disability rating was properly assigned from March 23, 2003 
to February 23, 2009, and a 70 percent rating is assigned 
thereafter.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate rating criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the rating schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1).  

With respect to frequent hospitalizations, the evidence shows 
that the Veteran has never been hospitalized for psychiatric 
treatment.  

With respect to employment, the report of the February 2009 
VA examination states that the Veteran "had to retire on 
10/5/08 from his job as a postal clerk in the Post Office due 
to increased and severe PTSD symptoms as he was not 
physically, sedentary [sic], or emotionally able to secure 
and maintain substantial gainful employment."  In an 
August 2009 statement, the Veteran corrected his retirement 
date as October 5, 2004.  More importantly, however, the 
Applicant's Statement of Disability, filed in conjunction 
with his application for disability retirement in June 2004, 
describes only difficulty in walking or standing for 
prolonged periods due to neuropathy in his hands, feet, legs, 
and arms.  The statement does not refer to PTSD or to any 
psychiatric symptomatology.  

Although the Board does not discount the severity of the 
Veteran's disability, there is no evidence that his PTSD 
itself produces marked occupational impairment beyond the 
level contemplated in the assigned 70 percent disability 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating to 70 percent for 
PTSD is allowed.  


ORDER

An increased disability rating of 70 percent is granted for 
PTSD, subject to controlling regulations applicable to the 
payment of monetary benefits.  


REMAND

The Board regrets having to remand these two issues once 
again.  However, for the reasons set out immediately below, 
the Board has determined that a remand is in order as to 
these two issues.  



2.  Entitlement to an increased disability rating for 
service-connected fungus of the feet and hands, currently 
evaluated 30 percent disabling.  

Subsequent to the Board's May 2007 remand, VA clinic records 
were obtained from the Northampton VA Medical Center which 
show the presence of a skin rash in the Veteran's groin.  
Because the records that are currently available show that 
the Veteran was apparently being treated for skin rashes that 
had not been noted at the time of a VA examination in July 
2003, the Board finds that another skin examination should be 
scheduled.  The examiner should determine whether such skin 
rashes, if present, are related to the Veteran's service-
connected fungus of feet and hands.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, including 
claimed as secondary to a service-connected skin condition 
and/or due to herbicide exposure.  

The May 2007 remand noted that the only competent medical 
evidence which discussed the source of the Veteran's 
neuropathy was a June 2001 VA treatment record, which 
appeared to indicate that the Veteran's sensory neuropathy 
may be related to alcohol consumption, tobacco use and 
obesity.  The Veteran was referred for a VA medical 
examination and opinion in July 2003.  At that time, the 
examiner diagnosed neuropathy.  However, the examiner did not 
opine as to the etiology of the Veteran's condition.  The 
Board's remand stated that 

VBA should arrange for a medical 
professional with appropriate expertise 
to review the veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any neuropathy is 
as least as likely as not due to any 
incident in service, to include herbicide 
exposure.  If the reviewing medical 
professional deems it to be necessary, 
the veteran should undergo VA examination 
and/or diagnostic testing.  A report 
should be prepared and associated with 
the veteran's VA claims folder.  

In May 2009, a VA physician reviewed the claims file, 
including considerable additional VA clinic records that had 
been obtained subsequent to the remand.  After discussing the 
background of the Veteran's neuropathy and the treatment he 
had received for it, the examiner stated: "I cannot resolve 
this issue without resort to mere speculation that the 
neuropathy is due to any incident of service, to include 
herbicide exposure."  The Board finds that this response is 
inadequate.  
See 38 C.F.R. § 4.2 (2008).  Because the Board's remand 
instructions have not been complied with, this issue must be 
remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for an examination 
of the Veteran by a clinician with 
appropriate expertise to determine the 
current nature and severity of the 
Veteran's service-connected skin 
disability.  The examiner should render 
an opinion as to whether any skin 
disorder in locations other than the feet 
and palms of the hands is related to the 
service-connected skin disability.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.  In 
particular, the examiner should indicate 
the percentage of the entire body or of 
exposed areas affected by the service-
connected disability, as well as the 
extent to which the disability has been 
treated with systemic therapy such as 
corticosteroids or immunosuppressive 
drugs during the past year.    

2.  VBA should arrange for a medical 
professional with appropriate expertise 
to review the Veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to the etiology of any 
current neuropathy, including whether it 
is at least as likely as not that any 
neuropathy is at least as likely as not 
due to any incident in service, to 
include herbicide exposure.  If the 
reviewing medical professional deems it 
to be necessary, the Veteran should 
undergo VA examination and/or diagnostic 
testing.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

3.  Thereafter, VBA must readjudicate the 
issues on appeal.  If the decision 
remains unfavorable to the Veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared.  The Veteran and his 
representative should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


